SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of October, 2016 Commission File Number 1565025 AMBEV S.A. (Exact name of registrant as specified in its charter) AMBEV S.A. (Translation of Registrant's name into English) Rua Dr. Renato Paes de Barros, 1017 - 3rd Floor 04530-000 São Paulo, SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X INDIVIDUAL FORM Article 11 - CVM Instruction # 358/2002 In September 2016: ( X ) the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002. ( ) no securities and derivatives operations took place, in compliance with Article 11 - CVM Instruction # 358/2002, with my securities and derivatives positions as follows. Company Name: Ambev S.A. Name: Ambev S.A. CPF/CNPJ: 07.526.557/0001-00 Qualification: Outstanding Shares in Treasury Initial Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 18,684,107 0.1189 0.1189 Transac tions in the month Securities / Derivatives Securities Characteristics (2) Intermediary Operation Day Quantity Price Volume (R$) (3) Shares Common Direct with the Company Conversion in ADRs 05 19,500 0.00000 0.00 Shares Common Direct with the Company Conversion in ADRs 08 77,944 0.00000 0.00 Shares Common Direct with the Company Conversion in ADRs 15 24,577 0.00000 0.00 Shares Common Direct with the Company Conversion in ADRs 23 75,300 0.00000 0.00 Shares Common Direct with the Company Conversion in ADRs 27 20,902 0.00000 0.00 Total Conversion ADRs (Out) Shares Common Direct with the Company Exerc Options 01 55,200 3.73096 205,948.99 Shares Common Direct with the Company Exerc Options 01 30,125 9.35960 281,957.95 Shares Common Direct with the Company Exerc Options 08 20,775 3.73096 77,510.69 Shares Common Direct with the Company Exerc Options 09 30,125 3.73096 112,395.17 Shares Common Direct with the Company Exerc Options 09 30,125 9.35960 281,957.95 Shares Common Direct with the Company Exerc Options 23 27,475 0.51106 14,041.48 Shares Common Direct with the Company Exerc Options 23 11,125 1.70284 18,944.10 Shares Common Direct with the Company Exerc Options 23 113,600 1.90648 216,576.13 Shares Common Direct with the Company Exerc Options 23 66,700 3.73096 248,855.03 Shares Common Direct with the Company Exerc Options 27 87,665 8.72400 764,789.46 Total Sell Shares Common Direct with the Company Plan of Shares Acquisition 01 24,805 19.67 487,914.35 Shares Common Direct with the Company Plan of Shares Acquisition 08 3,876 20.00 77,520.00 Total Buy Final Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 18,021,650 0.1147 0.1147 When filling in the form, delete the lines that do not have any information. If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information. Issue/Series, convertibility, simple, term, guaranties, type/class, among others. Quantity multiplied by price . INDIVIDUAL FORM Article 11 - CVM Instruction # 358/2002 In September 2016: ( X ) the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002. ( ) no securities and derivatives operations took place, in compliance with Article 11 - CVM Instruction # 358/2002, with my securities and derivatives positions as follows. Company Name: Ambev S.A. Name: Ambev S.A. CPF/CNPJ: 07.526.557/0001-00 Qualification: Outstanding Shares in Treasury Initial Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total ADR (*) Common 0 0.0000 0.0000 Transac tions in the month Securities / Derivatives Securities Characteristics (2) Intermediary Operation Day Quantity Price USD Volume (USD) (3) ADR (*) Common Direct with the Company Conversion in ADRs 05 19,500 0.00000 0.00 ADR (*) Common Direct with the Company Conversion in ADRs 08 77,944 0.00000 0.00 ADR (*) Common Direct with the Company Conversion in ADRs 15 24,577 0.00000 0.00 ADR (*) Common Direct with the Company Conversion in ADRs 23 75,300 0.00000 0.00 ADR (*) Common Direct with the Company Conversion in ADRs 27 20,902 0.00000 0.00 Total Conversion ADRs (In) ADR (*) Common Direct with the Company Plan of Shares Acquisition 08 39,231 6.24 244,802.01 ADR (*) Common Direct with the Company Plan of Shares Acquisition 15 398 5.96 2,373.57 ADR (*) Common Direct with the Company Plan of Shares Acquisition 23 128,075 6.07 777,414.61 ADR (*) Common Direct with the Company Plan of Shares Acquisition 27 5,773 6.09 35,158.18 Total Buy ADR (*) Common Direct with the Company Exerc Options 05 11,400 0.09503810 1,083.43 ADR (*) Common Direct with the Company Exerc Options 05 8,100 2.42203490 19,618.48 ADR (*) Common Direct with the Company Exerc Options 08 117,175 2.08920000 244,802.01 ADR (*) Common Direct with the Company Exerc Options 15 24,975 0.09503800 2,373.57 ADR (*) Common Direct with the Company Exerc Options 23 56,925 3.09400000 176,125.95 ADR (*) Common Direct with the Company Exerc Options 23 17,950 1.67600000 30,084.20 ADR (*) Common Direct with the Company Exerc Options 23 37,150 2.86280000 106,353.02 ADR (*) Common Direct with the Company Exerc Options 23 23,925 3.84160000 91,910.28 ADR (*) Common Direct with the Company Exerc Options 23 67,425 5.53120000 372,941.16 ADR (*) Common Direct with the Company Exerc Options 27 26,675 1.31802000 35,158.18 Total Sell Final Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total ADR (*) Common 0 0.0000 0.0000 1. When filling in the form, delete the lines that do not have any information. If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information. 2. Issue/Series, convertibility, simple, term, guaranties, type/class, among others. 3. Quantity multiplied by price . (*) Each ADR is equivalent to 1 (one) share. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:October 10, 2016 AMBEV S.A. By: /s/ Ricardo Rittes de Oliveira Silva Ricardo Rittes de Oliveira Silva Chief Financial and Investor Relations Officer
